Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the misconduct of the prosecutor during his cross-examination of the alibi witness was so egregious as to deprive defendant of a fair trial (see, People v Galloway, 54 NY2d 396, 401; People v Mott, 94 AD2d 415, 418-419). Defendant’s argument that the trial court erred in failing to compel the People to produce the confidential informant has not been preserved (see, CPL 470.05 [2]) and we decline to review the alleged error in the interest of justice (see, CPL 470.15 [6] [a]). Defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Balio, Lawton, Fallon and Davis, JJ.